Citation Nr: 1001570	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral knee degenerative arthritis with residual knee 
surgery.

2.  Entitlement to a compensable evaluation for high 
frequency right ear hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The Veteran had active duty service from March 1981 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  The Veteran's right knee and left knees demonstrated 135 
degrees of flexion, extension to 0 degrees, and did not 
demonstrate any instability or recurrent subluxation 
throughout the appeal period.

2.  The Veteran's right ear is shown to manifest a Level I 
hearing acuity throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected bilateral knee degenerative arthritis 
with residual knee surgery have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2009).

2.  The criteria for a compensable evaluation for high 
frequency right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in an 
April 2006 letter, which advised the Veteran regarding what 
information and evidence is needed to substantiate his claims 
for increased ratings, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability, and the 
effect that the disability has on his employment.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., Sep. 4, 
2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  Similar information was provided 
in May 2008 letters, and examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
an increased disability evaluation were provided, along with 
relevant rating criteria for both the Veteran's hearing loss 
and knee disabilities.  The April 2006 letter also advised 
the Veteran how effective dates are assigned, and the type 
evidence which impacts that determination.  The case was last 
adjudicated in June 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA 
treatment records and examination reports, and statements by 
the Veteran and his representative in support of his claims.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Bilateral knee degenerative arthritis with residual knee 
surgery

The Veteran's bilateral knee disability is currently assigned 
a 20 percent rating under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The Board notes that 20 percent is the highest rating 
available under Diagnostic Code 5003.  Thus, in order, for 
the Veteran to obtain a higher rating than he is currently 
assigned, he must have separate evaluations for each knee 
that combine to greater than 20 percent under the Combined 
Ratings Table.  See 38 C.F.R. § 4.25 (2009).  Accordingly, 
the Board will consider whether the Veteran's symptomatology 
warrants separate compensable evaluations for his right and 
left knees.

When flexion of the knee is limited to 60 degrees, a 0 
percent rating is assigned. When flexion of the knee is 
limited to 45 degrees, a 10 percent rating is assignable.  
When flexion is limited to 30 degrees, a 20 percent 
evaluation may be assigned.  A 30 percent rating may be 
assigned when flexion of the leg is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 5 degrees, a 0 
percent evaluation is assigned.  When extension of the knee 
is limited to 10 degrees, a 10 percent evaluation may be 
assigned.  When extension is limited to 15 degrees, a 20 
percent evaluation may be assigned.  When extension is 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 30 degrees, a 40 percent 
evaluation is assignable.  A 50 percent evaluation may be 
assigned when extension of the leg is limited to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Outpatient treatment records reveal the Veteran complaining 
of bilateral knee pain in January 2006, with a pain level of 
4 out of 10.  Physical examination during the primary care 
consultation was normal.  

The Veteran underwent a VA examination of his right and left 
knees in May 2006.  The Veteran complained of pain and 
swelling in both knees, which was aggravated by excessive 
standing and use on his job as a certified nursing assistant.  
He also complained of instability.  The examiner noted that 
the Veteran wore a knee brace for his right knee, which was 
worse than his left knee.  The Veteran also stated that both 
knees would give out, and that he had fallen at work once or 
twice.  On examination, the examiner noted that neither the 
right nor left knee showed any instability, but that both 
knees showed crepitation.  Both knees showed range of motion 
from 0 to 135 degrees.  No additional loss of range of motion 
was noted due to repetitive use, but the Veteran did 
demonstrate pain on motion.  X-rays which were taken during 
the examination demonstrated moderately severe osteoarthritic 
changes in the Veteran's right knee and moderate degenerative 
changes in his left knee.  The examiner noted that there was 
pain and decreased strength in his lower extremities, with 
the occupational impact of his disability being that the 
Veteran had a harder time lifting patients.

The Board finds that a higher evaluation is not warranted on 
this record.  Specifically, the Veteran's right and left 
knees do not demonstrate limitation of flexion to 30 degrees 
or limitation of extension to 15 degrees.  In fact, the 
Veteran's knees demonstrated a near-perfect range of motion 
in flexion, and no limitation of extension.  Furthermore, 
while the Veteran did have painful motion, no further 
functional loss was shown to diminish the Veteran's range of 
motion, including repetitive use of either knee.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra.  Since 
the Veteran has a limitation of flexion that is 
noncompensable, the Board notes that the Veteran may receive 
a 10 percent rating for painful motion for each of his knees, 
which is the minimum compensable evaluation.  See 38 C.F.R. § 
4.59 (2009).  Thus, the Board notes that if the knees were to 
be separately evaluated, at most, a 10 percent rating would 
be assigned for each knee, under Diagnostic Code 5003-5260 
due to the painful motion during flexion of both of the 
Veteran's knees.  However, these two ratings would not 
combine to exceed the currently-assigned 20 percent rating 
under Diagnostic Code 5003 for his bilateral knee condition.  
See 38 C.F.R. §§ 4.25, 4.26.  

Additionally, the Board notes it is permissible to assign 
separate ratings for arthritis under Diagnostic Code 5003 and 
instability under Diagnostic Code 5257.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  In this case, however, neither of the 
Veteran's knees demonstrated objective evidence of any 
lateral instability or recurrent subluxation during the 
appeal period.  While the Veteran stated that his knees would 
sometimes give out and that he needed a knee brace for his 
right knee, the VA examiner specifically stated that neither 
the Veteran's right nor left knee had any instability.  The 
Board accords more probative value to the VA examiner's 
finding, since he specifically tested the knees for any 
instability.  Thus, the Board finds that the Veteran is not 
entitled to a higher or additional evaluation under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The Board has also considered whether separate ratings under 
Diagnostic Codes 5260 (leg, limitation of flexion) and 5261 
(leg, limitation of extension) may be assigned.  VAOPGCPREC 
9-2004, 69 FR 59988 (2004).  However, both of the Veteran's 
knees demonstrated slight limitation of flexion with pain on 
motion, but normal extension, as discussed above.  
Accordingly, a separate rating for extension under Diagnostic 
Code 5261 is not for application in this case for either 
knee.

As a final matter, there is no evidence of dislocated 
semilunar cartilage or nonunion or malunion of the tibia or 
fibula to warrant consideration of Diagnostic Codes 5258 or 
5262.  See 38 C.F.R. § 4.71a.

Accordingly, the Veteran's claim for an evaluation in excess 
of 20 percent for bilateral knee degenerative arthritis, with 
residuals of knee surgery, must be denied.  See 38 C.F.R. 
§§ 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261; see also Deluca, supra; Hart, supra.


High frequency right ear hearing loss

The Veteran has appealed the noncompensable rating assigned 
to his service-connected right ear sensorineural hearing loss 
under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).  The evaluation of hearing impairment applies a 
rather structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2009).  Further, when the 
average puretone threshold is 30 decibels at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Level.  38 C.F.R. § 4.86(b) (2009).

The Board recognizes that the Veteran is currently service 
connected for the hearing loss in his right ear only.  The 
Veteran was denied service connection for any hearing loss in 
his left ear in the September 2006 rating decision.  The 
Veteran did not appeal this denial, and therefore, such issue 
is not before the Board.  However, the Board will note that 
in order to evaluate the hearing loss in the Veteran's right 
ear using Table VII, a hearing acuity of Level I must be 
assigned to the Veteran's left ear for purposes of rating the 
Veteran's right ear.  See 38 C.F.R. § 4.85(f) (2009).  Thus, 
the Board will apply a Level I hearing acuity to the 
Veteran's nonservice connected left ear in the following 
evaluations for the Veteran's service-connected right ear 
sensorineural hearing loss.



In a VA audiological examination dated May 2006, the Veteran 
presented for audiometric testing and exhibited puretone 
thresholds, in decibels, as follows:

1000 Hz
2000 Hz
3000 
Hz
4000 Hz
Average 
Speech 
Discrimination 
(%)
RIGHT
5
0
10
40
14
94
LEFT
0
0
10
10
5
96

The results demonstrate that the Veteran exhibited Level I 
hearing acuity in his right ear according to Table VI.  See 
38 C.F.R. § 4.85.  When combined with a Level I hearing 
acuity in the Veteran's nonservice connected left ear, the 
findings are commensurate with a noncompensable evaluation 
according to Table VII.  Id.  

The Veteran was given another VA audiological evaluation in 
November 2007.  The audiometric testing rendered the 
following puretone thresholds, in decibels:

1000 Hz
2000 Hz
3000 
Hz
4000 Hz
Average 
Speech 
Discrimination 
(%)
RIGHT
10
10
20 
45
21
92
LEFT
15
10
15
25
16
100

The results demonstrate that the Veteran exhibited Level I 
hearing acuity in his right ear according to Table VI.  See 
38 C.F.R. § 4.85.  When combined with a Level I hearing 
acuity in the Veteran's nonservice connected left ear, the 
findings are again commensurate with a noncompensable 
evaluation according to Table VII.  Id.  

Thus, the competent evidence of record fails to show that the 
Veteran's right ear hearing loss warrants a compensable 
evaluation at any time during the appeal period.

Furthermore, the Board is cognizant of the Veteran's 
contentions concerning his difficulty in hearing, and he 
described the functional impact of such during the VA 
examination in May 2006.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007).  In this regard, the Veteran stated 
that he had difficulty hearing and understanding, 
particularly when someone is speaking to him when his back is 
turned.  However, the assignment of disability ratings for 
hearing impairment is derived from a mechanical formula, and 
both VA examinations noted his hearing was normal through 
3000 Hz, with only moderate impairment at 4000 Hz.  

Accordingly, the Board finds that a compensable rating for 
the Veteran's right ear sensorineural hearing loss must be 
denied throughout the entire appeal period.  See 38 C.F.R. 
§ 4.85; see also Hart, supra.


Other considerations

The Board has considered whether the Veteran's bilateral knee 
degenerative arthritis and/or high frequency right ear 
hearing loss present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology for his knees and right ear hearing loss, and 
provide for consideration of additional or greater 
symptomatology than is currently shown by the evidence.  
Thus, his disability picture for both of his claims is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 20 percent for service-connected 
bilateral knee degenerative arthritis with residual knee 
surgery is denied.

A compensable evaluation for high frequency right ear hearing 
loss is denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


